UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 1-13289 Pride International, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0069030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3300 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) (713) 789-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date. Outstanding as of April 28, 2009 Common Stock, par value $.01 per share 173,579,332 Table of Contents Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets — March 31, 2009 and December 31, 2008 3 Consolidated Statements of Operations — Three months ended March 31, 2009 and 2008 4 Consolidated Statements of Cash Flows — Three months ended March 31, 2009 and 2008 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II — OTHER INFORMATION Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures - 2 - Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements Pride International, Inc. Consolidated Balance Sheets (In millions, except par value) March31, December31, 2009 2008 (Unaudited) (As Adjusted) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 660.4 $ 712.5 Trade receivables, net 429.6 438.8 Deferred income taxes 32.2 90.5 Prepaid expenses and other current assets 162.9 177.4 Assets held for sale 1.4 1.4 Total current assets 1,286.5 1,420.6 PROPERTY AND EQUIPMENT 6,304.4 6,067.8 Less: accumulated depreciation 1,528.4 1,474.9 Property and equipment, net 4,776.0 4,592.9 INTANGIBLE AND OTHER ASSETS 50.8 55.5 Total assets $ 6,113.3 $ 6,069.0 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ 30.3 $ 30.3 Accounts payable 115.0 137.3 Accrued expenses and other current liabilities 367.7 403.4 Total current liabilities 513.0 571.0 OTHER LONG-TERM LIABILITIES 141.5 146.2 LONG-TERM DEBT, NET OF CURRENT PORTION 685.9 692.9 DEFERRED INCOME TAXES 207.2 258.9 STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 50.0 shares authorized; none issued - - Common stock, $0.01 par value; 400.0 shares authorized; 174.4 and 173.8 shares issued; 173.6 and 173.1 shares outstanding 1.7 1.7 Paid-in capital 2,011.2 2,002.6 Treasury stock, at cost; 0.8 and 0.7 shares (15.1 ) (13.3 ) Retained earnings 2,567.1 2,408.2 Accumulated other comprehensive income 0.8 0.8 Total stockholders’ equity 4,565.7 4,400.0 Total liabilities and stockholders’ equity $ 6,113.3 $ 6,069.0 The accompanying notes are an integral part of the consolidated financial statements. - 3 - Table of Contents Pride International, Inc. Consolidated Statements of Operations (Unaudited) (In millions, except per share amounts) Three Months Ended March 31, 2009 2008 (As Adjusted) REVENUES Revenues excluding reimbursable revenues $ 534.1 $ 524.7 Reimbursable revenues 15.2 15.4 549.3 540.1 COSTS AND EXPENSES Operating costs, excluding depreciation and amortization 270.0 264.8 Reimbursable costs 13.8 15.1 Depreciation and amortization 53.6 50.8 General and administrative, excluding depreciation and amortization 33.1 33.2 Gain on sales of assets, net (4.9 ) (0.2 ) 365.6 363.7 EARNINGS FROM OPERATIONS 183.7 176.4 OTHER INCOME (EXPENSE), NET Interest expense - (11.5 ) Refinancing charges - (1.2 ) Interest income 1.3 7.5 Other income (expense), net 3.7 10.3 INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 188.7 181.5 INCOME TAXES (32.2 ) (46.1 ) INCOME FROM CONTINUING OPERATIONS, NET OF TAX 156.5 135.4 INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX 2.4 104.6 NET INCOME $ 158.9 $ 240.0 BASIC EARNINGS PER SHARE: Income from continuing operations $ 0.89 $ 0.80 Income from discontinued operations 0.01 0.62 Net income $ 0.90 $ 1.42 DILUTED EARNINGS PER SHARE: Income from continuing operations $ 0.89 $ 0.76 Income from discontinued operations 0.01 0.58 Net income $ 0.90 $ 1.34 SHARES USED IN PER SHARE CALCULATIONS Basic 173.3 166.6 Diluted 173.3 178.9 The accompanying notes are an integral part of the consolidated financial statements. - 4 - Table of Contents Pride International, Inc. Consolidated Statements of Cash Flows (Unaudited) (In millions) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES: (As Adjusted) Net income $ 158.9 $ 240.0 Adjustments to reconcile net income to net cash from operating activities: Gain on sale of tender-assist rigs - (102.0 ) Gain on sale of equity method investment - (11.4 ) Depreciation and amortization 53.6 53.0 Amortization and write-offs of deferred financing costs 0.4 2.2 Amortization of deferred contract liabilities (13.4 ) (16.6 ) Gain on sales of assets, net (4.9 ) (0.2 ) Deferred income taxes 4.3 5.4 Excess tax benefits from stock-based compensation (0.1 ) (1.2 ) Stock-based compensation 8.9 6.1 Other, net 0.2 1.1 Net effect of changes in operating accounts (See Note 11) (57.2 ) (64.6 ) Change in deferred gain on asset sales and retirements 4.4 (14.2 ) Increase (decrease) in deferred revenue 3.5 (11.8 ) Decrease (increase) in deferred expense 7.6 8.4 NET CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES 166.2 94.2 CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES: Purchases of property and equipment (213.7 ) (318.8 ) Proceeds from dispositions of property and equipment 0.6 0.2 Proceeds from sale of tender-assist rigs, net - 210.8 Proceeds from sale of equity method investment - 15.0 NET CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES (213.1 ) (92.8 ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES: Repayments of borrowings (7.1 ) (146.0 ) Proceeds from debt borrowings - - Net proceeds from employee stock transactions 1.8 5.7 Excess tax benefits from stock-based compensation 0.1 1.2 NET CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES (5.2 ) (139.1 ) Increase (decrease) in cash and cash equivalents (52.1 ) (137.7 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 712.5 890.4 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 660.4 $ 752.7 The accompanying notes are an integral part of the consolidated financial statements. - 5 - Table of Contents Pride International, Inc. Notes to Unaudited Consolidated Financial Statements NOTE 1. GENERAL Nature of Operations Pride International, Inc. (“Pride,” “we,” “our,” or “us”) is a leading international provider of offshore contract drilling services. We provide these services to oil and natural gas exploration and production companies through the operation and management of 44 offshore rigs. We also have four ultra-deepwater drillships under construction. Basis of Presentation In the third quarter of 2008, we entered into agreements to sell our Eastern Hemisphere land rig operations and completed the sale of all but one land rig used in those operations in the fourth quarter of 2008. We expect the sale of the remaining land rig to close in the second quarter of 2009.The results of operations, for all periods presented, of the assets disposed of, or to be disposed of, in this transaction have been reclassified to income from discontinued operations. Except where noted, the discussions in the following notes relate to our continuing operations only (see Note 2). Our unaudited consolidated financial statements included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. We believe that the presentation and disclosures herein are adequate to make the information not misleading. In the opinion of management, the unaudited consolidated financial information included herein reflects all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of our financial position, results of operations and cash flows for the interim periods presented. These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2008. The results of operations for the interim periods presented herein are not necessarily indicative of the results to be expected for a full year or any other interim period. In the notes to the unaudited consolidated financial statements, all dollar and share amounts, other than per share amounts, in tabulations are in millions of dollars and shares, respectively, unless otherwise noted. Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Property and Equipment Property and equipment comprise a significant amount of our total assets. We determine the carrying value of these assets based on property and equipment policies that incorporate our estimates, assumptions and judgments relative to the carrying value, remaining useful lives and salvage value of our rigs and other assets. We evaluate our property and equipment for impairment whenever events or changes in circumstances indicate the carrying value of such assets or asset groups may not be recoverable. Asset impairment evaluations are, by nature, highly subjective.
